PER CURIAM.

CONFESSION OF ERROR

By way of a motion pursuant to Rule 3.800, Fla. R.Crim. P., appellant Kerry Lane Nichols appeals the denial of his pro se motion for credit for time served prior to sentencing. Nichols was sentenced in case numbers 92-4278, 92-6584, 94-1767 and 94-3977 and was given 440 days credit for time spent in jail prior to sentencing. Nichols, however, was also sentenced to five years imprisonment in case numbers 95-34451 and 95-34452, which sentences were to run concurrent with the sentence imposed in 92-4278. Nichols, however, was never given 440 days credit for time served in either case numbers 95-34451 or 95-34452 and he assigns this as error. The state properly concedes that this cause must be remanded for the sentencing order to reflect a 440 day credit for time served in case numbers 95-34451 and 95-34452 as well.
Nichols additionally asserts that he is entitled to an additional 22 days credit for time served that he spent between sentencing and delivery to the Department of Corrections. We note from the record, however, that Nichols never raised this issue below and we are without jurisdiction to entertain this issue for the first time on appeal. Consequently, on the remand of this cause, Nichols may raise this issue with the court below.
Remanded with instructions.